Exhibit 16.1 [Letterhead of Rehmann Robson] April 4, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated April 4, 2013 (the "Report"), of SPAR Group, Inc. ("SGRP"), and are in agreement with the statements contained in the paragraphs 1, 2, 3, 4, 5, 6, 8 and 9 listed under Change in Registrants Certifying Accountant on page 2 of the Report as they pertain to Rehman and the subsidiaries of SGRP. We have no basis to agree or disagree with other statements of SGRP contained therein. Very truly yours, /s/ Rehmann Robson Rehmann Robson Troy, Michigan April 4, 2013
